Appeal from a judgment of the Supreme Court entered in the Broome county clerk’s office on March 25,1936, after a trial by the court adjudging that plaintiff contractor has a mechanic’s lien on certain real property of defendant for $750.35, with interest and costs, subject to $284.25 due a subcontractor, and foreclosing the lien and directing a sale. This action to foreclose a mechanic’s lien arose out of the performance of a contract between plaintiff, as contractor, and defendant Yeo, as owner, for the erection of a dwelling. Plaintiff claimed a balance unpaid upon the contract of $900 and for extra work of $154, less a small credit. Defendant Yeo contended that plaintiff did not complete the building within the time specified, did not pay for labor and materials, and that the work was faulty. A large number of small items were involved. The trial court found that plaintiff had substantially performed his contract and awarded plaintiff $902.35, less an allowance on a counterclaim of $152, leaving a total of $750.35, subject to a deduction of $284.25 to be first paid to a subcontractor, the defendant Angelo, and directed judgment of foreclosure and sale. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.